Case 4:20-cv-01259-LPR-PSH Document18 Filed 12/28/20 Page 1of3

EW THE UNITED SATES QESTRICT Ve
EASTERN: DrsTRtcT OF ARieAyy

. “me 28 CEN RAL DT VT ag i 6 Wee

 

_ fn t Mogi 5 2a $
Che ©
MICHAEL RoBERT son fie
NS, No’ 4*20 - CV ~ la84 LPR - PsH
LT, NICOLE NELSon, DE FEN OANTs

5S6T. My RP HY

MoTEoN “To OPSDECT SCBFENDANTS
AFEIQMATINE OFFENSES

Lolo igctior
Come Now Plawhte NMOcChAE| RoBERTSON,

Sor Baas Pursuant +o UA, Universal Oeclavaton

OF Huma Right5, + For hig Ob dertin+e defendants

Answer /ArErmative defenses (00c 14) state
he Following,

—
Case 4:20-cv-01259-LPR-PSH Document 18 Filed 12/28/20 Page 2 of 3

\. £6. Stored tne Aekendai\s Answer
xt AfFomatine deferses af New ch sected by
the PlantF,

 

2 The Plant Fe a55et + lesene the
Coalat +o ¢ile ao Motion +o olbjsect oy other
OR RAT? Chiectons + -fo alledge any of the

AFficmatie avkenses Mode by the defendant 5 thick
ate Fyivolovs , Malicious ¢ Moot.

3 The @loinher Specifically t+ exPiess IY
Ol jet TO Gach + eNer y me of the clefertyts

anowers + ACgicumatine defeses Not mode
SRC Cully + ex hres ly admitted in this

Ob) ect ON,

LU The Qlamitt ceseectFuiy request

+\yat defendants ogvee to settle out with
is Chau of & | 000,000 oilers under SlAk Ava
qf aNyerNnatrional \aAw , a |
Case 4:20-cv-01259-LPR-PSH Document 18 Filed 12/28/20 Page 3 of 3

— ORSECTION TO pefiwels es AFR uae
DEFENSES

 

 

apa

>: The Plaintice assert the fellaving olan.
Ose Cn “hearderendants afGicmatve
defenses:

A+ In cesPonse +0 defendants deGenses |
Leer WA In (erence to the Ith Awerwent

USE. the deenlatts have No applicable
mmudity including tort /regligence immunity
Stot utory moon ty Statutory tor} /

Nels gene immunity Panctive Daunades
IMMnAty + Sovesrer 9 ImMMuity ;

oualiGiel TiMantty, being that defendants
og CAN OF law ofeicints that uld tye

liable for their Tort ACHions Unde
Colov cf [ai Purcump toe: US, dts

0F \aw THe IB Chapter 24) aya.

According With the 1UTmedmenttu the United Stebes Constthttons
Due Process Clue Anal eyyol Protection, of He Laws CLaute,,
